Citation Nr: 0910611	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, as secondary to service-connected duodenal ulcer.

2.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises  
from August 2001 and June 2004 rating decisions.

In the August 2001 rating decision, the RO in Togus, Maine, 
inter alia, denied the Veteran's claim for a higher rating 
for his service-connected duodenal ulcer.  Subsequently, the 
claims file was returned to the RO in Providence, Rhode 
Island.  In October 2001, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2004, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2004.  
In the June 2004 rating decision, the RO denied the Veteran's 
claims for service connection for a respiratory disability, 
manifested by chronic obstructive pulmonary disease 
(COPD)/emphysema, to include as secondary to his service- 
connected duodenal ulcer, and for a cardiovascular 
disability, manifested by coronary artery disease (CAD), to 
include as secondary to his service-connected duodenal ulcer.  
In July 2004, the Veteran filed an NOD and that same month 
withdrew his request for a hearing before RO personnel.  An 
SOC was issued in December 2004, and the Veteran filed a 
substantive appeal later in December 2004.

In December 2004, the RO issued a supplemental SOC (SSOC) 
reflecting the RO's continued denial of the Veteran's claim 
for a higher rating for his duodenal ulcer.

In August 2005, a Deputy Vice-Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107  and 
38 C.F.R. § 20.900(c).

In a September 2005 decision, the Board denied the Veteran's 
claims for service connection for a respiratory disability 
and for a cardiovascular disability,  each to include as 
secondary to the Veteran's service-connected duodenal ulcer; 
as well as denied a claim for a rating in excess of 20 
percent for his service-connected duodenal ulcer.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).

In a July 2007 Memorandum Decision, the Court set aside those 
portions of the Board's September 2005 decision that denied 
the claim for service connection for a respiratory disability  
and the claim for a higher rating for  service-connected 
duodenal ulcer, and remanded these matters to the Board for 
further action consistent with the Court's decision.  
[Parenthetically, the Board notes that the Court affirmed the 
Board's decision as to the denial of service connection for a 
cardiovascular disability, to include as secondary to his 
service-connected duodenal ulcer.].  

While the Court remanded the service connection claim in its 
entirety, careful review of the Memorandum Decision reveals 
that the Court essentially affirmed the Board's denial of 
service connection  on a direct basis, but found that further 
action as regards the claim on a secondary basis was 
warranted.   Given that fact, as well as the Veteran's 
consistent assertions as to secondary service connection, the 
Board  has characterized the claim for service connection as 
one for secondary connection, as reflected on the tile page..

In February 2008, the Veteran submitted additional evidence 
to the Board and requested a remand for RO review of this 
evidence. 

In April 2008, the Board remanded the matter to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional notice and development and adjudication of the 
claims in light of the additional evidence received.  After 
completing the requested action, the AMC continued denial of 
the appellant's claims (as reflected in the December 2008 
SSOC), and returned these matters to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim remaining on appeal has been 
accomplished.

2.  The most persuasive medical opinion on the question of 
whether there exists a  medical nexus between current 
respiratory disability and the Veteran's duodenal ulcer 
weighs against the claim. 

3.  Pertinent to the claim for increase, the  Veteran's 
duodenal ulcer has not been shown to be  productive of no 
more than continuous moderate manifestations; there is no 
medical evidence of at least moderately severe symptoms such 
as weight loss and anemia or recurrent incapacitating 
episodes averaging 10 days or more in duration and occurring 
at least four times a year or more severe symptomatology. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability, as secondary to service-connected duodenal ulcer, 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008). 

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.87, 4.114, Diagnostic Code 7305 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2008 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
duodenal ulcer, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
would be obtained by VA.  The April 2008 letter also notified 
the Veteran that he could send VA information that pertained 
to his claim and provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The Board also points out that the April 2008 notice letter 
also appears to meet the Vasquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the Veteran is not shown to be prejudiced by 
any such error or omission.  Indeed, in the February 2009 
Post-Remand Brief, the Veteran's representative argued that 
he is entitled to a higher rating for his duodenal ulcer, and 
referenced the applicable diagnostic code for which the 
Veteran's disability is currently rated.  Consequently, any 
error or omission in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

As regards  the Veteran's secondary service connection claim, 
the April 2008 post-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claim for service connection on a secondary 
basis.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
This letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim ,and 
provided the Veteran with general  information pertaining to 
VA's the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the April 2008 letter, and an opportunity 
for the Veteran to respond, the December 2008 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this  notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the report of VA examinations conducted 
in September 1994, October 1994, November 1994, December 
1995, July 1996, June 2000, January 2004 and November 2008.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and by 
his representative, on his behalf..

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim. Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

A.  Secondary Service Connection

 Under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation not only permits service connection for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, 
the Veteran claims that his respiratory disability is related 
to his service-connected duodenal ulcer.

A June 2003 treatment note indicates that the Veteran had 
moderately severe COPD.  An addendum was added which stated 
that the Veteran's severe GERD likely worsened his reactive 
airway disease.  It was noted that the Veteran's GERD 
definitely caused his COPD.

The report of a January 2004 VA examination report reflects  
the examiner's comment  that the Veteran showed possible mild 
restricted ventilatory defect.  The diagnosis was 
COPD/emphysema.  The examiner concluded that there was no 
clinical evidence that suggest that the Veteran's ventral 
hernia repair and ensuing operations did or have caused any 
direct affect on the Veteran's consequence COPD.  There was 
also no clinical evidence that suggests that the Veteran's 
service-connected duodenal ulcer has any bearing on his 
current pulmonary status.

In a June 2004 letter, a pulmonary fellow at the VA Medical 
Center (VAMC) reported that the Veteran's pulmonary function 
tests (PFTs) revealed evidence of restrictive lung disease 
which could very well be exacerbated by a number of factors 
including gastroesophageal reflux.

An April 2007  VA  treatment note indicates that the Veteran 
had COPD.  The Veteran had mild restriction with dyspnea on 
exertion probably mostly due to body habitus and 
deconditioning.

In a November 2008 VA examination report, the examiner noted 
that a review of the pulmonary evaluations revealed that the 
Veteran was noted to have COPD in approximately 1982, 
following respiratory compromise after surgery.  He had a 
history of smoking 4 packs of cigarettes a day for 25 years 
but quit in 1997.  

The examiner noted that a review of the Veteran's primary 
care provider notes from 1999 to the present did not 
demonstrate any evidence for uncontrolled symptoms of GERD or 
evidence of acute exacerbation or worsening of COPD.  The 
examiner stated that the Veteran had mild COPD/secondary lung 
disease secondary to obesity.  He indicated that an asthmatic 
component has been suggested but  is clearly not established.  
The examiner opined that, based on the clinical evidence and 
diagnostic findings, the Veteran's current respiratory 
disability is not at least as likely as not caused or 
aggravated by the Veteran's service-connected disability of 
duodenal ulcer.  

The examiner indicated that the relationship between duodenal 
ulcer and COPD is not supported in the medical literature as 
well, particularly when the symptoms are well controlled from 
the gastroenterology standpoint.  He noted that the Veteran 
has suffered from no acute exacerbations of his COPD.  The 
examiner noted that, although there are statements in the 
claims file suggesting that the Veteran's lung disease was 
caused by or exacerbated by his GERD, the preponderance of 
the evidence-including   the gastroenterology pulmonary and 
primary care evaluation in addition to numerous endoscopic 
examinations, histologic findings and pulmonary function 
testing-does not support the assertion that the Veteran had 
severe GERD or moderately severe COPD.  In fact, the June 
2003 statement was not supported by the clinical evaluation 
on the same day where it is noted that the Veteran's 
breathing had been well.  Regarding the June 2004 letter from 
the pulmonary fellow, the examiner noted that the clinical 
impression on the day of the statement was that the Veteran's 
restrictive lung disease was due to central obesity with 
possible asthmatic components.  The examiner concluded that 
he was in agreement with the January 2004 VA examiner who 
concluded that there was no clinical evidence to suggest that 
the Veteran's service connected duodenal ulcer had any 
bearing on the Veteran's current pulmonary status.

Considering the evidence in light of the above-noted legal 
authority, the Board finds that the claim for secondary 
service connection  must be denied. 

The medical evidence establishes that the Veteran suffers 
from mild COPD; hence, current disability is medically shown.  
The question, however, is whether there exists a relationship 
between COPD and  the service-connected duodenal ulcer.  The 
Board  notes that there are conflicting medical opinions on 
this question. 

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The only  medical opinion evidence that tends to support the 
Veteran's claim is the June 2003 treatment note from a VA 
pulmonology fellow and a June 2004 letter from a VA pulmonary 
fellow.  

The June 2003 VA pulmonologist fellow found that the 
Veteran's GERD definitely caused his COPD.  However, the 
fellow did not identify  the evidentiary and/or  medical 
basis for the opinion.  The probative value of the opinion is 
further diminished by the November 2008 VA examiner's comment  
that he reviewed the June 2003 opinion but  noted that the 
statement was not supported by the clinical evaluation on the 
same day on which it was s noted that the Veteran's breathing 
had been well.

The June 2004   VA pulmonary fellow concluded that the 
Veteran's restrictive lung disease could very well be 
exacerbated by a number of factors including gastroesophageal 
reflux.  However, this opinion does not go so far as to 
indicate that the veteran's duodenal ulcer actually 
permanently worsens the veteran's lung disease.  Moreover, 
the November 2008 VA examiner stated that he reviewed the 
opinion and noted that the clinical impression on the day of 
the June 2004 letter from the pulmonary fellow was that the 
Veteran's restrictive lung disease was due to central obesity 
with possible asthmatic components.  

By contrast, the Board finds probative the January 2004 and 
November 2008 VA examiner opinion.  Each examiner indicated 
that the claims file was reviewed and included in the report 
a summary of both the service and post service medical 
evidence.  The examiners indicated that the appellant had 
been  interviewed and his medical history and complaints were 
noted.  Each examiner concluded that, when the evidence of 
record was considered with the findings on examination, that 
there was no clinical evidence to suggest that the Veteran's 
service connected duodenal ulcer had any bearing on the 
Veteran's current pulmonary status.  The Board finds the 
January 2004 and November 2008 VA opinions persuasive on the 
question of medical relationship between the current 
respiratory disability and the service- connected duodenal 
ulcer, inasmuch as the opinions clearly were based upon both 
examination of the appellant and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinions is reasonable and 
consistent with the evidence of record. 

In addition to the medical evidence, in adjudicating the h 
claim, the Board has considered the Veteran's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim on a 
secondary basis.  As indicated above, this claim turns on the 
medical matter of relationship between current respiratory 
disability and service-connected disability-a matter  within 
the province of trained medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   Hence, the lay 
assertions in this regard have no probative value. 

For all the foregoing reasons, the claim for secondary 
service connection for a respiratory disorder must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not for application..  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

B.  Increased Rating 

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Under Diagnostic Code 7305 (for rating duodenal ulcer), a 
rating of 20 percent requires medical evidence of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  To warrant a 40 percent disability 
evaluation, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent evaluation to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a rating greater than 20 percent for the Veteran's 
duodenal ulcer disability have not been met at any time 
pertinent to the appeal.

In this case, the Veteran's duodenal ulcer has been rated as 
20 percent disabling since June 1995.  He filed the current 
claim for increase in May 2000. 

On June 2000 VA examination, the Veteran reported that he was 
having intense pain in his stomach.  He denied any specific 
weight loss or gain.  He complained of intermittent problems 
with nausea.  He denied any problems with constipation or 
diarrhea.  The diagnosis was ongoing problem with duodenal 
ulcer disease.

In a January 2004 VA examination report, the examiner noted 
that a March 2002 EGD demonstrated duodenitis, gastritis and 
reflux esophagitis, but  no ulceration.  The examiner noted 
that the  Veteran also carried a diagnosis of Barrett's 
esophagitis and also had a history of the duodenal ulcer.  He 
indicated that the Veteran had no significant weight gain or 
loss over the last 12 months, that he had no significant 
symptoms of anemia, and that there was no significant pain or 
tenderness along palpation of the Veteran's abdomen.  The 
diagnoses were duodenal ulcer, reflux esophagitis, duodenitis 
and gastritis.  The examiner stated that it seemed reasonable 
to conclude that the Veteran's duodenal ulcer was related to 
his overproduction of acid, which also contributed to his 
gastritis, duodenitis an esophagitis; however,  the Veteran 
is currently managed quite well and is asymptomatic as these 
conditions do not seem to be disabling.

The report of  a  November 2008 VA examination reflects a 
noted history that that from 2005 to 2006, the Veteran 
reported minor symptoms once or twice a week exacerbated by 
certain foods and controlled by Zantac and Prilosec.  He did 
complain of belching and flatulence.  His GERD was well 
controlled.  The Veteran denied nausea or vomiting.  He 
complained of abdominal pain related to multiple surgeries 
and incisional hernias, and also when he was hungry.  He 
stated that he lost 40 pounds and reported improvement in his 
blood pressure and sugar levels.  He reported that his 
appetite was poor and had occasional heartburn after eating 
offending foods and occasionally at night.  He denied 
hematemesis, melena, hematochezia and diarrhea.  

The examiner noted that the Veteran's current status revealed 
well controlled symptoms with occasional nighttime heartburn 
or heartburn related to eating offending foods which respond 
to daily Zantac use.  He had no recent hospitalizations and 
had no evidence of recurrence of duodenal ulcer.  He appeared 
well nourished and had no clinical symptoms of anemia.  He 
did complain of dyspnea on exertion.  He did have stable, 
chronic normocytic anemia.  He had lost 10 pounds in the last 
2 years however his weight has been stable in the last year 
and he remained overweight.  The examiner stated that the 
Veteran's service-connected disability was appropriately 
characterized as duodenal ulcer.  His attributable symptoms 
have included abdominal pain and epigastric pain and belching 
aggravated by nerves and changes of season.  

The examiner noted that in 2004, an opinion was made that the 
Veteran's duodenal ulcer was reasonably related to his reflux 
esophagitis.  However, the Veteran was found to be infected 
with Helicopter Pylori in 1996 which was appropriately 
treated at that time.  The examiner identified that Chronic 
Helicopter Pylori was the most important risk factor 
predisposing to duodenal ulcer disease, in that the  majority 
of duodenal ulcers can be directly related to Helicopter 
Pylori infection.  He also noted, however, that the link 
between GERD and Helicopter Pylori remained poorly defined, 
and that there was no association between GERD and duodenal 
ulcer.  He indicated that the Veteran had well controlled 
GERD, that an overproduction of stomach acid has not been 
well documented, and that further investigation was not 
warranted based on well controlled symptoms and endoscopic 
findings.  The examiner noted that the Veteran noted He had 
no recurrence of duodenal ulcer despite current use of 
nonsteroidal anti-inflammatory medications and aspirin for 
cardiac protection.  The examiner concluded that it was not 
as least as likely as not that the service-connected duodenal 
ulcer is related to reflux esophagitis as a consequence of 
his diagnosis of GERD.  

Initially, the Board notes that the Veteran's service-
connected disability has been properly characterized as 
duodenal ulcer.  The November 2008 VA examiner specifically 
stated that the Veteran's service-connected disability was 
appropriately characterized as duodenal ulcer with 
attributable symptoms such as abdominal pain and epigastric 
pain and belching.  Further, the examiner concluded that it 
was not as least as likely as not that the service-connected 
duodenal ulcer is related to reflux esophagitis as a 
consequence of his diagnosis of GERD.  Hence, the rating for 
the disability has properly been assigned under Diagnostic 
Code 7305.
However, considering the pertinent evidence in light of the 
applicable criteria,  the Board finds that the veteran's 
duodenal ulcer does not meet or more nearly approximate the 
requirements for a rating in excess of 20 percent rating 
under Diagnostic Code 7305.  

The aforementioned evidence indicates that, pertinent to the 
claim for increase, the Veteran's duodenal ulcer has been 
shown to be  productive of no more than continuous moderate 
manifestations, consistent with the current 20 percent 
rating. As regards to the criteria for the next higher  40 
percent rating, there is no evidence of impairment of health 
manifested by anemia or weight loss due to ulcer disease, nor 
is there evidence of recurrent incapacitating episodes 
lasting 10 days or more at least four times a year.  

In this regard, the June 2000 and January 2004 VA examiners 
noted no specific weight loss or gain for the Veteran and he 
had no significant symptoms of anemia.  Further, although the 
Veteran stated during his November 2008 VA examination that 
he had lost 40 pounds, the examiner reported that the Veteran 
had lost 10 pounds in the last 2 years and his weight has 
been stable in the last year.  The examiner also noted that 
the Veteran had no clinical symptoms of anemia.  The Veteran 
has also not shown any symptoms of pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis, or melena, which are required for a 60 
percent rating.   

Without medical evidence of moderately severe or severe 
duodenal ulcer symptoms as required for a 40 percent or 
greater rating, an increased, rating is not warranted. 

For all the foregoing reasons, there is no basis for staged 
rating for the duodenal ulcer, pursuant to Hart, and the 
claim for increase must be denied..  In reaching these s 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not for application..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§  3.102;, 4.3; Gilbert,  1 Vet. App. at  53-56. 


ORDER

Service connection for a respiratory disability,. as 
secondary to service-connected duodenal ulcer, is denied.

A rating in excess of 20 percent for duodenal ulcer is 
denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


